DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/357,863, now US Patent no. 10,940,251, filed 19 March 2019, which claims the benefit of domestic priority to US Provisional Application no. 62/645,594, filed 20 March 2018.

Information Disclosure Statement
The information disclosure statements filed 14 October 2021 and 14 May 2021 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Publication no. 2012/0262108) in view of Escalona et al. (WO2017/021846 – disclosed by Applicant).
In regard to claim 1, Olson et al. describes resonant tuning techniques for an implantable device, wherein the technique pertains to the transcutaneous transmission of power from an external primary coil to a implanted secondary coil.  Olson et al. teach that the primary coil includes a flexible coil that can be deformed easily to conform to the shape a patient’s body (para 177).  Due to the deformation or a change in property of the primary coil, the resonant characteristics (e.g., frequency, impedance, capacitance or resistance) may change (para 7, 66, 177).  The technique includes receiving signals indicative of a change in a property of the primary coil (i.e., deformation in coil or change in patient’s body position), such signals include a temperature signal (changes in temperature indicate power being lost as heat or less than optimal drive frequency) or appearance of stub-pulses (i.e., transitions in a monitored signal that would not otherwise be present at a resonant frequency) (para 16, 131, 175, and 176).  Information from these signals indicating a property change trigger a search for the resonant frequency (i.e., performance property) of the primary coil (para 176).  Should the resonant frequency of the primary coil be determined to be undesirable, the system is configured to determine an adjustment to tune the primary coil to the appropriate resonant frequency (para 66, 108, 156-158, 177).  The re-tuned primary coil then transmits power to the secondary coil electrically coupled to an implantable medical device to provide power to said device (para 56 and 173).
	Olson et al. is considered to substantially suggest the invention as claimed, however does not describe the external and implantable charge components for use with an implantable ventricular assist (VAD) system.  First, the recitation of the implantable VAD as claimed is considered to merely establish a technical environment in which the TET components may be used.  Such a recitation is considered to amount to a recitation of the intended use of the power transfer coils.  Apart from reciting an implantable VAD, the claims fails to provide any further structural limitation for limiting the defining aspects of the VAD that would impose limits on the power transfer coils for exclusive use in such as system.  In view of this, the power transfer coils as suggested by Olson et al. is considered capable of being used to transmit power to any type of implantable therapeutic system including those for providing ventricular assist.  Second, VADs are capable of being recharged by TET.  The reference of Escalona et al. provided by Applicant demonstrates that a VAD may be recharged by TET and is shown to have similar features of Olson et al.. including an implantable VAD with an energy storage component 31, a secondary coil 21 (or 23), and external charging device 3 with primary coil 17 (or 19) for TET charging of the implantable VAD, wherein the primary coil is flexible and is located in a flexible housing (see page 44 lines 12-18, page 52 lines 7-17, page 54 line 22 – page 59 line 12, page 66 line 28 – page 71 line 21, page 66 line 28 – page 67 line 18, figures 1, 2, and 5-7, and claim 41).  Modification of Olson et al. for use with an implantable VAD is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Escalona et al. demonstrates suitability of TET charging in VAD systems, and the modificaiton would comprise the simple substitution of the TET components of Escalona et al. for the improved TET components of Olson et al. to yield a predictable result.  
In regard to claim 2, the primary coil of Olson et al. includes a plurality of turns (considered windings) and is enclosed within an external device (para 34 and 64-66).
In regard to claim 3, in view that Olson et al. teach that the primary coil be flexible and easily deformed to conform to the shape of a patient’s body, the enclosure of the external device is also considered flexible (para 177).
In regard to claim 4, the signals indicative of a change in coil property includes a temperature sensor (changes in temperature indicate power being lost as heat or less than optimal drive frequency) (para 51, 61, 74, and 176).
In regard to claim 5, in the case of the temperature sensor of Olson et al., the measured temperature is considered to comprise a signal value related to the performance of the primary coil based on a change in coil properties.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Publication no. 2012/0262108) in view of Escalona et al. (WO2017/021846 – disclosed by Applicant), further in view of Nordmeyer-Massner et al. (US Publication no. 2009/0261828 – disclosed by Applicant).
	In regard to claims 6-9, Olson et al. in view of Escalona et al. substantially suggests the invention as claimed, however does not teach querying a memory with the signal value to retrieve one or several values indicative of the performance property from memory.  Nordmeyer-Massner et al. is relied on to teach principles of resonant circuits that include flexible coils.  Nordmeyer-Massner et al. teaches that deformations of flexible coils such as from tension (i.e., stretching) causes a change in the resonant properties of the coil related to the resonant frequency and inductance (para 21; these teachings are supported by the reference to Fine et al. (US Publication no. 2016/0072297) which discloses a power transfer device similar to Olson et al. and teaches that deformations in the primary coil may alter resonant frequency that disrupts efficient power transfer, para 103).  To account for resonant frequency changes, Nordmeyer-Massner et al. monitor coil deformations using a plurality of strain gauges (para 21).  Information from the strain gauge is used to provide adjustments to coil operation to compensate for resonant frequency or inductance changes caused by coil deformation (para 21).  While Nordmeyer-Massner et al. pertains to coils for magnetic resonance imaging, the teachings pertaining to monitoring coil deformation contained therein are considered pertinent to Olson et al. since changes in resonant frequency and inductance imposed by coil deformation may reduce the efficiency and effectiveness of power transfer.  Olson et al. includes a memory within the external charging device (para 49).  The structure of this memory is considered capable of storing they type of information as claimed.  Nordmeyer-Massner et al. teaches use of sensors such as a strain gauge to sense amount of deformation in a coil which is linked to changes in resonant frequency and inductance of the coil (para 21).  The data from the sensors is processed using computer algorithms to provide operational adjustment to compensate for the changes caused by deformation in the coil.  In this manner, it is considered that Nordmeyer-Masser et al., explicitly teaches, or at least suggests, that the linking data pertaining to deformation of the coil and/or inductance changes based on the signals received from the strain gauges in order to determine how to apply an operational change to the coil to compensate for the change.  Nordmeyer-Masser et al. perform this using computer algorithms in real time without use of a look-up table.  However, the algorithms of Nordmeyer-Masser et al. are considered suitable alternatives for a look-up table.	Therefore it is considered to have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system suggested by Olson et al. and Escalona et al. with the teachings of Nordmeyer-Massner et al. in order to apply an operational change to the coil to compensate for the change.
	In regard to claim 7, in Olson et al. the performance property of the primary coil is based on changes in the resonant frequency from deformations in the coil (para 177).
	In regard to claim 8, in Olson et al., the tuning of the primary coil pertains to maintaining a predetermined desired resonant frequency (para 66).  The predetermined desired resonant frequency is considered to comprise the target range or target frequency.
	In regard to claim 9, the tuning of the resonant frequency in Olson et al. pertains to adjusting the capacitance of the primary coil by having a tuning capacitor electrically coupled to the coil (para 66 and 68).

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Publication no. 2012/0262108) in view of Escalona et al. (WO2017/021846 – disclosed by Applicant) and Nordmeyer-Massner et al. (US Publication no. 2009/0261828 – disclosed by Applicant), further in view of Sherman (US Publication no. 2007/0004994).	In regard to claims 11-13, Olson et al. in view of both Escalona et al. and Nordmeyer-Massner et al. is considered to substantially describe the invention as claimed.  Olson et al. teaches that tuning of the resonant frequency in Olson et al. pertains to adjusting the capacitance of the primary coil by having a tuning capacitor electrically coupled to the coil (para 66 and 68).  However, Olson et al. does not teach that the capacitor for tuning is a variable-capacitor, rather uses a fixed capacitance capacitor for changing the capacitance of the resonant frequency.  Sherman is directed to transcutaneous transfer of power from a primary coil 12 to an implantable secondary coil 16 of an implantable medical device (figure 1, para 26).  To improve and maintain efficiency of power transfer Sherman attempts to match the resonant frequencies of the primary coil and the secondary coil (para 28).  To maintain a match between resonant frequencies, the resonant frequency of the primary coil 12 must be tuned.  Tuning is accomplished using a variable capacitor provide a selection of capacitance values to the coil since the resonant frequency is dependent upon the capacitance (para 43 and 44).  The variable capacitor of Sherman is considered a suitable substitute for the fixed capacitance capacitor of Olson et al. as it would provide the benefit of a range of capacitance values to enhance fine tuning of the primary coil to improve power transfer efficiency.  Modification of the tuning capacitor of Olson et al. to be a variable capacitor is considered to have been obvious to one of ordinary skill in the art at the time of the invention since Sherman explicitly teaches that a variable capacitor is suitable as a tuning capacitor since the degree to which a coil may be tuned is dependent on the granularity of the capacitance.  The substitution of capacitors in this manner would comprise an improvement for the tuning of a primary coil.
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. (US Publication no. 2012/0262108) in view of Escalona et al. (WO2017/021846 – disclosed by Applicant), Nordmeyer-Massner et al. (US Publication no. 2009/0261828 – disclosed by Applicant), and Sherman (US Publication no. 2007/0004994), further in view of Maniktala (US Publication no. 2017/0353061).
In regard to claims 14-18, Olson et al. in view of both Escalona et al., Nordmeyer-Massner et al., and Sherman are considered to substantially suggest the invention as claimed, however does not teach that the processor is configured to trigger and alarm when at least one of a deformation of the primary coil exceeds a deformation threshold or a power transfer drops below a threshold level.  Maniktala describes wireless power transfer from a coil.  Maniktala uses a voltage sensor and alignment logic to determine power transfer characteristics during wireless power transfer (para 25).  Such power transfer characteristics are used to indicate proper alignment between a receiver coil and a transmitter coil.  Should the power transfer characteristics fall below a threshold, an alert is generate to indicate that the coils are not properly aligned.  The alert may be auditory, visual, or other type of alert (para 25).  Modification of the base references to set an alarm when the power transfer characteristics fall below an acceptable threshold is considered to have been obvious to one of ordinary skill in the art since Maniktala teaches that such alarms are useful for maintaining proper alignment between charge transfer coils. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        19 October 2022